
	

114 HR 2706 IH: Veterans National Remembrance Act
U.S. House of Representatives
2015-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2706
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2015
			Ms. Titus (for herself, Mr. Bishop of Utah, Mr. Cramer, and Mr. Stewart) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide priority for the establishment of new national
			 cemeteries by the Secretary of Veterans Affairs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans National Remembrance Act. 2.Establishment of new national cemeteries by the Secretary of Veterans Affairs (a)In generalSection 2404 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(i)
 (1)In selecting a location for the establishment of a new national cemetery under this chapter, the Secretary shall—
 (A)give priority to a location in accordance with paragraph (2); and (B)with respect to a location given such priority, ensure that the location is within 10 miles of the location that the Secretary determines likely to have a significant amount of the population to be served by such national cemetery during the 25-year period following such establishment.
							(2)
 (A)Except as provided by subparagraph (C), in selecting a location for the establishment of a new national cemetery under this chapter, the Secretary shall give priority to a State that does not have a national cemetery.
 (B)In determining priority among more than one State described in subparagraph (A), the Secretary shall give priority to the State that has the largest population of veterans.
 (C)After any time that the Secretary establishes two national cemeteries in accordance with the priority described in subparagraph (A), the Secretary may waive the requirements of such priority in establishing the national cemetery that immediately follows such two national cemeteries if the Secretary determines that such waiver will allow the Secretary to establish a national cemetery that will serve a larger population of veterans as compared to establishing a national cemetery in accordance with such priority.
 (3)In this subsection, the term national cemetery— (A)includes—
 (i)the cemeteries described in section 2400(b) of this title; and (ii)any traditional or vaulted internments—
 (I)located on land that is larger than 20 acres; and (II)administered and operated by employees of the Department; and
 (B)does not include facilities of the National Cemetery Administration that are located in rural areas to serve small populations of veterans (commonly known as National Burial Grounds)..
 (b)ConstructionSubsection (i) of section 2404 of title 38, United States Code, as added by subsection (a), may not be construed as affecting the plans of the Secretary of Veterans Affairs, as of the date of the enactment of this Act, to establish National Burial Grounds or National Columbaria.
			
